Citation Nr: 0714554	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-18 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to May 
1964.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The issue of entitlement to service connection for tinnitus 
is remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's respiratory disorder is related to military 
service.


CONCLUSION OF LAW

A respiratory disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in February 2004 satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a respiratory disorder.  
Subsequent to service discharge, a March 2004 VA respiratory 
examination report stated that the veteran's claims file had 
been reviewed.  The veteran stated that during military 
service he used trichloroethylene while cleaning a firehouse 
twice a month.  He stated that he did not use personal 
protective equipment or respiratory protection while using 
this chemical.  The veteran stated that he noted "some 
shortness of breath" 10 to 15 years prior, which occurred 
when he bent over.  He stated that he smoked 1 pack of 
cigarettes a day for 3 years, but had not smoked in the 
previous 25 years.  The veteran stated that his wife was a 
smoker.  The veteran stated that at his job, he uses a full-
face respiratory protection due to the melting and smelting 
of lead-containing products.  On physical examination, no 
abnormalities were noted.  A chest x-ray report showed an 
"old elevation of the left diaphragm with costophrenic angle 
blunting probably secondary to old pleural scarring."  The 
impression was a healthy chest "except for old findings."  
The report stated that pulmonary function testing revealed 
mild obstruction, without bronchodilator response.  The 
assessment stated

A review of the current medical 
literature regarding acute and chronic 
exposure to trichloroethylene was 
performed.  It is my professional medical 
opinion within a reasonable degree of 
medical certainty that it is not at least 
as likely as not that the veteran's 
current shortness of breath when bending 
over is related to any chronic long term 
effects from exposure to 
trichloroethylene during military 
service.  Moreover it is more likely 
related to his morbid obesity and 
exposure to cigarette smoke.  In 
addition, there is a confounding effect 
of work place respiratory exposures due 
to the nature of his occupation, post 
military service.

The medical evidence of record does not show that the 
veteran's respiratory disorder is related to military 
service.  The veteran's service medical records are negative 
for any treatment or finding of a respiratory disorder.  
While a finding of mild obstruction was shown on a pulmonary 
function test, there is no medical evidence of record of any 
respiratory disorder prior to 2004, approximately 40 years 
after separation from active duty.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back disorder).

Additionally, there is no medical evidence of record relating 
the veteran's respiratory disorder to military service.  The 
only medical evidence of record that discusses the etiology 
of the veteran's respiratory disorder is the March 2004 VA 
medical report.  The March 2004 VA respiratory examination 
report stated that the veteran's respiratory disorder was not 
related to military service and was likely due to his obesity 
and exposure to cigarette smoke with his post-service 
employment being an additional complicating factor.

The veteran's statements alone are not sufficient to prove 
that his respiratory disorder is related to military service.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that his respiratory 
disorder is related to his military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no medical 
evidence of record that relates the veteran's respiratory 
disorder to his military service.  As such, service 
connection for a respiratory disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the veteran's respiratory 
disorder to his military service, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder is denied.


REMAND

After separation from military service, a March 2004 VA 
audiological examination report noted that the veteran's 
claims file had been reviewed.  The March 2004 VA 
audiological examiner stated that the veteran's tinnitus was 
not related to military service because there was no change 
in hearing thresholds during service and he stated that the 
tinnitus did not begin until several years after separation 
from military service.  Nevertheless, the service medical 
records show a decrease in the veteran's hearing thresholds 
during service, and on this basis, service connection for 
bilateral hearing loss has been granted.  Accordingly, an 
additional opinion is necessary.

Accordingly, this issue is remanded for the following 
actions:

1.  The RO must request that a VA 
examiner with appropriate expertise state 
whether the veteran's tinnitus is related 
to the veteran's military service, or to 
his service- connected bilateral hearing 
loss.  Information contained in the 
veteran's service personnel records, 
including his military occupational 
specialty, the objective medical findings 
in the service medical records, the post-
service audiological evaluations 
currently of record, the veteran's 
history of inservice and postservice 
noise exposure, and any other pertinent 
clinical findings of record, must be 
taken into account.  The claims file must 
be made available to and reviewed by the 
examiner.  A complete rationale must be 
provided for any opinion expressed.  The 
report prepared should be typed.

2.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


